Citation Nr: 1143628	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  07-13 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression/alcoholism.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1961 to July 1963.  This matter is before the Board of Veterans' Appeals (Board) on appeal from the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for depression/alcoholism in a January 2006 rating decision and PTSD in a November 2007 rating decision.  In September 2009, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  The case was before the Board in November 2009, when it was remanded for additional development.  In January 2011, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  

As noted in the November 2009 Board remand, the matters of service connection for PTSD and for depression/alcoholism were previously addressed as separate issues.  For expediency (in light of the U.S. Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009)), these matters have been recharacterized to reflect that service connection is sought for a psychiatric disability, however characterized.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran claims that he developed a psychiatric disorder, identified as PTSD and depression, as a result of serving at Plattsburgh Air Force Base (a SAC base) from January 1962 to July 1963 during the Cuban Missile Crisis.  He also claims that his psychiatric disorder resulted in his alcoholism.  

Regarding PTSD, as was noted in the January 2011 request for a VHA medical opinion, a September 2010 Memorandum from JSRRC (Joint Services Records Research Center) indicates that the Veteran's alleged stressor event was verified and his statement that he felt nuclear war with the Soviet Union was imminent was corroborated by a response from CURR (Center for Unit Records Research) which confirmed that the Veteran (and his unit at the time) was directly involved in the support of aircraft on extended alert during the Cuban Missile Crisis.

The January 2011 VHA medical opinion request outlined a history of the Veteran's mental health treatment/complaints; the examiner was requested to review the record and opine whether it is at least as likely as not that the Veteran has an Axis I diagnosis of PTSD (in accordance with DSM-IV) based solely on the corroborated stressor event in service (i.e., his concern during the Cuban Missile Crisis that nuclear war was imminent).  

In May 2011, a VA expert (who is an Assistant Professor, Department of Psychiatry, University of Pennsylvania), conducted a detailed review of the Veteran's file and concluded that "there is insufficient evidence in the chart of convincing and well-documented PTSD symptoms to make an even 50% probability diagnosis of PTSD."  The medical expert explained that the stressor is sufficient to meet the criterion A (traumatic event); however, criteria B/C/D (symptoms of reexperiencing/avoidance/arousal) "is where the record is nearly completely lacking in diagnostic detail."   

The VA medical expert noted that the physician who conducted the October 2010 VA examination "believed that the Cuban missile crisis did not meet the criteria for a traumatic event;" thus, the physician "devoted very little attention to the symptoms of PTSD."  The medical expert concluded "that the trauma the patient underwent during the CMC [Cuban missile crisis] would qualify as a traumatic event under criterion A, thus allowing a PTSD evaluation to proceed" and indicated "that another C&P [examination] for PTSD might provide the diagnostic data required to confirm the diagnosis."  Accordingly, the Board finds that another VA examination to secure a medical advisory opinion is necessary.  

Additional evidence pertaining to the Veteran's mental health consisting of written communications from him and his siblings as well as a December 2010 letter from his psychologist was received subsequent to the October 2010 issuance of a Supplemental Statement of the Case (SSOC)), and has not been reviewed by the RO in conjunction with the matter on appeal.  RO consideration of this additional evidence was not waived.  The RO will have opportunity to initially review this evidence on remand.  See 38 C.F.R. § 20.1304(c) (2011).

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran to be examined by a psychiatrist to ascertain whether he meets the DSM-IV criteria for a diagnosis of PTSD.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Upon review of pertinent records and evaluation of the Veteran, the psychiatrist should provide a medical opinion as to whether it is at least as likely as not (50% or better probability) that the Veteran has an Axis I diagnosis of PTSD (in accordance with DSM-IV) based solely on the corroborated (and deemed sufficient) stressor event in service (concern during the Cuban Missile Crisis that nuclear war was imminent).  The examiner must specifically note the presence or absence of symptoms of reexperiencing, avoidance, and arousal in ascertaining whether the Veteran meets the criteria for a diagnosis of PTSD.  

The examiner's opinion should reflect review of the May 2011 VHA medical expert opinion which concludes that the stressor is sufficient to meet the criterion A (traumatic event); however, criteria B/C/D (symptoms of reexperiencing/avoidance/arousal) "is where the record is nearly completely lacking in diagnostic detail."  

The examiner must fully explain the rationale for all opinions given, with references to supporting clinical data/lay statements (and noting any inconsistencies between the factual data and allegations made).

2.  The RO should then readjudicate the claim.  If it remains denied, the RO should issue an appropriate SSOC, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

